DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 5-13 and 17-22 are pending.  Claims 1 and 12 are independent.  Claims 1, 5, 12, 17 and 21 were amended.  Amendments to the claims are accepted.

Examiner’s Amendment
3.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic interview with Applicants' representative, Michael Lynch (Reg. No. 30,870) on 5/18/2021.

4.         Claim 1 is currently amended as followed:
1. (Currently Amended) A method comprising:
receiving a  memory request from a host at a memory system, the [[write]] memory request including a logical block address (LBA) associated with the host and a first representation of a physical address associated with the memory system; 
decrypting the first representation of the physical address at a decryption circuit, using a key of the memory system to provide a second representation of the physical address, wherein decrypting the first representation of the physical address includes: 
applying a decryption algorithm to the first representation using the key to provide a decrypted representation of the first representation; 
determining the decrypted representation is not a valid physical address of the memory system;
determining a correct physical address of the memory system associated with the LBA received from the host using memory system-resident mapping information; and 
setting the second representation equal to the correct physical address; and 
executing the write memory request using the second representation.













Allowable Subject Matter

5.	Claims 1, 5-13 and 17-22 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments and specification.

6.	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

7.	As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433